DETAILED ACTION

Prosecution Status
A non-final Office action was mailed on 08/03/2022 in which claims 37-68 were rejected.  Applicant has responded by submitting Amendments to the Claims and Remarks, received 10/24/2022, which are now the subject of this Office action.  In the Amendment, claims 37-68 are cancelled and claims 69-96 are newly presented and under consideration.  
 
Claim Objections
Claim 69-96 are objected to because of the following informalities: 
Claim 69 recites “a set of financial codes”, but later recites “the financial codes.”   Identical language should be used when referring to the same claim element.  Appropriate correction is required.
Claim 69 also uses the term “further comprising” in contexts in which the claims is references a previously-recited element.  It would be more accurate for Applicant  to use a “wherein” clause when further limiting a previously-recited element.  For example, in the “a non-point of sale . . .” element, the claims recites :”further comprising the non-point-of-sale is configured  . . . ”, but should state “wherein the non-point of sale is configured . . .”
Claim 84 is directed to a method but recites similar language which is objected for the same reasons as stated above with respect to claim 69.
Claim 70 recites “wherein the set of financial codes further comprises, the financial codes being comprised of . . .” This phrases contains redundancies and should be amended to more clearly recite the required elements, for example, by reciting “the set of financial codes comprising any combination of human or electronically readable numbers, letters, words, . . .”  Claims 71-
	 
	



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 69-96 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 69, in line 10 recites “when present”.  Claim 75 and claim 86  also recite “when present.”  In each instance, It is unclear what element is being referenced by the term “when present,” or also, whether these limitations further limits the subject matter of the claims.  Clarification is required.
Claim 69, line 11, recites “the financial codes identifying the associated manufacturer’s information.”   The claims previously recites “a set of financial codes related to bookkeeping, accounting and taxes.”  This inconsistency renders the claim language indefinite.
Claim 69, lines 17-19, the claims recites “an organized format allowing the financial codes to be retrained, the point-of-sale’s sales data, the product identifier’s product data, and the user of the system’s information from the transaction card or device.”  This language is grammatically incorrect and renders the claim indefinite.
Claim 69, in line 19, recites “further comprising.”  It is unclear what element is being referenced as “further comprising.”  Clarification is required.
Claim 69, in line 30, recites “the electronic request to assign the financial codes to the point-of-sale’s sales data.”  There is insufficient antecedent basis for this limitation in the claim.  
Claim 69, line 36, the claim recites “the user of the system’s financial data.”  There is insufficient antecedent basis for this limitation in the claim.  Previously, the claim recites “the user of the system’s information.”  This inconsistency renders the claim language indefinite.
Claims 69 recites “create a transaction data” in the “point-of-sale” element, “create the transaction data” in the “remote server” element, and then references “the transaction data from the point-of-sale” and references “the transaction data” in the “financial processing software” element.  It is unclear if these are all referencing the same data or whether these are distinctly claimed elements.  Clarification is required.
Claim 69 recites “the financial codes stored in the transduction data” in the third to last line.  There is not clear antecedent basis for the financial codes stored in the transaction data.” 
Claim 84 is directed to a method but recites similar language which is rejected under the same rationale as stated above with respect to claim 69.
The ambiguities referenced above are exemplary rather than exhaustive of the ambiguities recited in the claims.  Applicant is advised to review all claim limitations to ensure the claims particular point out and distinctly claim the subject matter which the applicant regards as his invention as required under 35 USC 112.

Allowable Subject Matter
The present claims, as best understood (see rejections under 35 USC 112 regarding numerous ambiguities) appear to be allowable over the prior art of record in view of 35 USC 102 and 103.  Applicant is required to submit an amendment which clarifies the scope of the claimed invention.  Applicant should be careful not to introduce any new matter (i.e., matter which is not supported by the disclosure as originally filed).  The Examiner will reconsider and reevaluate the patentability of the claimed subject matter in light of any amendments made to the claims.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WENG, US 2016/0012548 A1 (Transaction accounting auditing approach and system therefor)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A Zare whose telephone number is (571)270-3266. The examiner can normally be reached Monday - Friday, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Scott A. Zare
7/30/2022



/SCOTT A ZARE/Primary Examiner, Art Unit 3649